Citation Nr: 0527685	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcohol dependence, claimed as secondary to post-traumatic 
stress disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had a period of Active Duty for Training 
(ACDUTRA) from August 7, 1975 to August 27, 1975.  This case 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

The issues involving the reopening of the appellant's claims 
for service connection for post-traumatic stress disorder 
(PTSD), and alcohol dependence are remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  There are current diagnoses of diabetes mellitus, 
coronary artery disease, and hypertensive cardiovascular 
disease.  

2.  There is no competent medical evidence of record showing 
that the appellant had diabetes mellitus, coronary artery 
disease, or hypertensive cardiovascular disease during his 
short period of ACDUTRA, nor is there any evidence linking 
any of these current disabilities to this period of service, 
or to any incident therein.  


CONCLUSION OF LAW

Diabetes mellitus and a cardiovascular disorder were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the appellant the required 
notice with respect to his claims for service connection for 
diabetes mellitus and a cardiovascular disorder in letters 
dated April and June 2003 which was prior to the July 2003 
rating decision.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the appellant's medical 
records.  With respect to the appellant's claims for service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the appellant has not been provided a VA examination 
in order to determine whether any diabetes mellitus or 
cardiovascular disorder is related to his military service.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the appellant had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
appellant had a diagnosis of any claimed disability during 
his short period of ACDUTRA or that any claimed disorder may 
be related to this period of service.  Additionally, there is 
no outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Initially, the Board must note that the term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d) (2004).

Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
(ACDUTRA) which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2004).

The evidence of record reveals that the appellant was a 
member of the Kansas Army National Guard from May 1975 to 
December 1975 when he was separated as being "unacceptable 
for further military service."  The evidence also reveals 
that the appellant had a period of initial ACDUTRA from 
August 7, 1975 to August 27, 1975 but that he had only 15 
days of service because he had 6 days of lost time and that 
he was separated in absentia due to being AWOL (absent 
without leave).  The appellant has made no assertion as to 
how the diabetes mellitus and cardiovascular disorders which 
he claims entitlement to service connection for are related 
to his short period of ACDUTRA.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant submitted claims for entitlement to service 
connection for diabetes mellitus and heart disease.  A July 
2001 private medical record reveals diagnoses of diabetes 
mellitus, coronary artery disease, and hypertensive 
cardiovascular disease.  This medical record is indicative of 
others contained in the record which show that the appellant 
has a current diagnosis of both disabilities, with a history 
of cardiovascular disease dating back to approximately 1990.  

The preponderance of the evidence is against the appellant 
claims for service connection for diabetes mellitus and a 
heart disorder.  The appellant went AWOL during his initial 
ACDUTRA and never returned to military control.  He was 
separated in absentia.  As such, the only service medical 
record that exists is his April 1975 entrance examination 
report which does not show any evidence of diabetes mellitus 
or cardiovascular disease.  There is also no evidence of 
record which links his current diabetes mellitus and 
cardiovascular disorders to his short period of ACDUTRA.  
Accordingly, service connection is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for diabetes mellitus and a heart disorder 
is denied. 


REMAND

The appellant's claim for PTSD, and the secondary claim for 
alcohol dependence, are based upon a claim of personal 
assault during his short period of ACDUTRA.  The regulations 
related to claims for service connection for PTSD related to 
personal assault have been changed since the claim was last 
adjudicated on the merits.  The applicable regulation states:

If a post-traumatic stress disorder claim is 
based on in- service personal assault, evidence 
from sources other than the appellant's service 
records may corroborate the appellant's account 
of the stressor incident.  Examples of such 
evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type 
of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to: a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  
VA will not deny a post-traumatic stress disorder 
claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304 (f)(3) (2004)(emphasis added).

Review of the record does not reveal that the appellant has 
been given the appropriate notice as required in this 
regulation.  This must be done.  

Accordingly, this case is remanded for the following actions:

1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to the issue 
of whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
PTSD and for alcohol dependence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the RO must comply 
with the requirements set forth in 
38 C.F.R. § 3.304 (f)(3) with respect to 
the appellant's claim for PTSD on the 
basis of a personal assault.  

2.  The RO should undertake any 
appropriate development action which may 
be indicated by any evidence submitted by 
the appellant.    

3.  Following the above, the RO must 
readjudicate the appellant's claims.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the appellant and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


